Citation Nr: 1715592	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  07-35 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a separate rating for the Veteran's service-connected right knee disability under Diagnostic Code 5259. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1991 to May 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In December 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

In March 2015, the Board denied the Veteran's claim for a higher initial rating for the right knee strain under Diagnostic Code 5260.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and argued that the Board should have considered entitlement to a separate rating under Diagnostic Code 5259.  In an October 2016 Memorandum Decision, the Court agreed and remanded the issue to the Board for action consistent with the Memorandum Decision.  The Court specifically noted that the Veteran did not challenge the Board's denial of an increased rating for the right knee strain; he only challenged the Board's failure to address entitlement to a separate rating under Diagnostic Code 5259.  Accordingly, the Board will only address this issue.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In the March 2015 decision, and again in June 2016, the Board remanded the issue of service connection for memory loss for an adequate VA medical opinion.  The Board notes that the required development on this claim has not been completed, and it remains in remand status.

In a 2017 statement, the Veteran requested a hearing before the Board or a new examination, listing a variety of issues such as fibromyalgia, headaches, intestinal conditions, sleep apnea, and knee/lower leg conditions.  At this time, the only issues on appeal are a separate rating for the knee (being remanded) and service connection for memory loss (still in remand status).  The Veteran had a hearing on these two issues before the undersigned.  Since his case has returned from the Court, he will be given the opportunity for another Board hearing on the knee claim, if he so desires.  See Cook v. Snyder, No. 15-0873 (Court of Appeals for Veterans Claims, January 31, 2017).  However, on the other issues he has listed, they were all the subject of final decisions, with no claims currently pending, so there is no appeal on which he could request a Board hearing.  In particular, sleep apnea was denied by the Board in 2015, and he did not appeal that issue to the Court.  Service connection for fibromyalgia, irritable bowel syndrome, and headaches was granted by the RO in 2013 and 2014, and he did not disagree with the ratings assigned.  If he desires to file additional claims, he can certainly do so, utilizing VA's standardized claims form. 


REMAND

The Veteran contends that he is entitled to a separate rating under Diagnostic Code 5259 for his right knee disability.  The last VA knee examination took place in December 2012 and did not address the symptoms explicitly caused by the Veteran's right knee meniscectomy.  In light of these issues, the Board finds that a new medical examination is necessary to assess the current severity of the Veteran's right knee post-meniscectomy. 

In April 2017, the Veteran requested a new hearing or, in the alternative, a new examination for his right knee disability.  As the Board is remanding for a new knee examination, the RO should clarify whether the Veteran still requests a hearing for his right knee issue only.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the Sepulveda VAMC from September 2016 to the present. 


2.  After completion of the above, schedule the Veteran for a VA knees examination to assess the current severity of the Veteran's right knee disabilities.   The examiner should specifically note the symptoms caused by the Veteran's right knee meniscectomy. 

3. Contact the Veteran and clarify whether he still wants a second hearing before the Board regarding only his right knee issue.  If the Veteran opts for another hearing, one must be scheduled and held prior to returning this issue to the Board.

4. After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

